Matter of Creamer (2018 NY Slip Op 05730)





Matter of Creamer


2018 NY Slip Op 05730


Decided on August 9, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 9, 2018

[*1]In the Matter of KATHLEEN MARIE CREAMER, an Attorney. (Attorney Registration No. 4219804)

Calendar Date: August 6, 2018

Before: Lynch, J.P., Clark, Mulvey, Aarons and Rumsey, JJ.


Kathleen Marie Creamer, Philadelphia, Pennsylvania,
pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Kathleen Marie Creamer was admitted to practice by this Court in 2009 and lists a business address in Philadelphia, Pennsylvania with the Office of Court Administration. Creamer now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Creamer's application.
Upon reading Creamer's affidavit sworn to June 20, 2018 and filed June 25, 2018, and upon reading the July 31, 2018
correspondence in response by the Chief Attorney for AGC, and having determined that Creamer is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Lynch, J.P., Clark, Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that Kathleen Marie Creamer's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Kathleen Marie Creamer's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § [*2]1240.22 [b]); and it is further
ORDERED that Kathleen Marie Creamer is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Creamer is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Kathleen Marie Creamer shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: Creamer's prior application for leave to resign was denied by this Court (150 AD3d 1611 [2017]).